Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 05/10/2022.
Claims 7-8, 12, 14-15, 19 and 21-22 have been amended.
Claims 7-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 7-22 are directed to a method (i.e., a process).  Accordingly, claims 1-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 7 includes limitations that recite an abstract idea.  Note that independent claims 7 and 14 are the method claims.
Specifically, independent claim 7 recites:
A method comprising: 
identifying, by an analytics server, a first wireless device application and a second wireless device application co-administered along with a medication to treat of a medical condition and respectively configured to track physiological parameters of a first group of recipient patients and a second group of recipient patients; 
decoding, by the analytics server, a set of data reports associated with the first and second wireless device applications, each data report encoding (1) an anonymized patient identifier that identifies a patient in the first or second group of recipient patients, and (ii) a wireless device application identifier that identifies either the first or the second wireless device application; 
retrieving, using the anonymized patient identifiers, patient population information from the set of data reports, wherein the patient population information comprises electronic medical information associated with the first group and second group of recipient patients; 
generating to a first data set and a second data set based, at least in part, on the electronic medical information, wherein the first data set is associated with the first wireless device application and the second data set is associated with the second wireless device application,
computing, based on the first data set, a first set of quantitative metrics indicative of an improvement of the medical condition by the first group after the first wireless device application was administered to the first group, wherein the improvement is indicated by an incidence of emergency room (ER) visits associated with the medical condition by the recipient patients in the first group;
computing, based on the second data set, a second set of quantitative metrics indicative of an improvement of the medical condition by the second group after the second wireless device application was administrated to the second group, wherein the improvement is indicated by an incidence of ER visits associated with the medical condition by the recipient patients in the second group;
comparing the first set of quantitative metrics and the second set of quantitative metrics; and
based on the comparison, determining an impact of the first and second wireless device applications when co-administered with the medication to improve an adherence thereto.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because statistically analyzing an incident of emergency room visits and protecting the identify of a patient with an anonymized identity all relate to observing human behavior and are interactions between people. Managing medical records, dealing with populations of medical records and monitoring medical insurance records are forms of healthcare administration and providing healthcare services to patients.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because determining the impact of a medical app when medication is used to improve adherence are patterns and trends observed, evaluated and analyzed by a healthcare researcher, who had access to medical records, and would typical do and can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 8-13 (similarly for dependent claims 15-22) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 14 (similarly to claim 7), these claims constitute: (a) “certain methods of organizing human activity” because statistically analyzing quantitative metrics of incidents occurring during emergency room visits and protecting the identify of a patient with an anonymized identity all relate to observing human behavior and are interactions between people. Managing medical records, dealing with populations of medical records and monitoring medical insurance records are forms of healthcare administration and providing healthcare services to patients.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because determining the impact of a medical app when medication is used to improve adherence are patterns and trends observed, evaluated and analyzed by a healthcare researcher, who had access to medical records, and would typical do and can be performed in the human mind or with a pen and pencil.
Turning to the dependent claims, claims 11, 13, 18 and 20 describe displaying data or dynamically displaying the results of the comparison, claims 12 and 21-22 describe comparing data such as comparing quantitative metrics, the incidents of emergency room (ER) visits by the respective group of recipient patients during more than one contemporaneous periods, identifying patients with lower incidents of the emergency room (ER) visits, and identifying better treatment outcome, claims 8-10, 15-17 and 19 describes determining data such as determining identified better treatment outcome, determining the incidents of ER visits, comparing demographic variables, corresponding regular treatment, processing the decoded data reports determining the treatment cost and comparing quantitative metrics. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 7 (similar to claim 14), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising: 
identifying, by an analytics server, a first wireless device application and a second wireless device application (conventional computer implementation as noted below, see MPEP § 2106.05(f)) co-administered along with a medication to treat of a medical condition and respectively configured to track physiological parameters of a first group of recipient patients and a second group of recipient patients; 
decoding, by the analytics server, a set of data reports associated with the first and second wireless device applications, each data report encoding (1) an anonymized patient identifier that identifies a patient in the first or second group of recipient patients, and (ii) a wireless device application identifier that identifies either the first or the second wireless device application (conventional computer implementation as noted below, see MPEP § 2106.05(f))  ; 
retrieving, using the anonymized patient identifiers, patient population information from the set of data reports, wherein the patient population information comprises electronic medical information associated with the first group and second group of recipient patients (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
generating to a first data set and a second data set based, at least in part, on the electronic medical information, wherein the first data set is associated with the first wireless device application and the second data set is associated with the second wireless device application (conventional computer implementation as noted below, see MPEP § 2106.05(f)),
computing, based on the first data set, a first set of quantitative metrics indicative of an improvement of the medical condition by the first group after the first wireless device application (conventional computer implementation as noted below, see MPEP § 2106.05(f)) was administered to the first group, wherein the improvement is indicated by an incidence of emergency room (ER) visits associated with the medical condition by the recipient patients in the first group;
computing, based on the second data set, a second set of quantitative metrics indicative of an improvement of the medical condition by the second group after the second wireless device application (conventional computer implementation as noted below, see MPEP § 2106.05(f)) was administrated to the second group, wherein the improvement is indicated by an incidence of ER visits associated with the medical condition by the recipient patients in the second group;
comparing the first set of quantitative metrics and the second set of quantitative metrics; and
based on the comparison, determining an impact of the first and second wireless device applications (conventional computer implementation as noted below, see MPEP § 2106.05(f)) when co-administered with the medication to improve an adherence thereto.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the method that includes an analytics server, a first wireless device application, a second wireless device application, a third wireless device application, an anonymized patient identifier, and a wireless device application identifier, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “encounter information includes at least one of audio encounter information obtained via one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems”, and “on a user interface displaying the encounter information by a user” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “retrieving, using the anonymized patient identifiers, patient population information from the set of data reports, wherein the patient population information comprises electronic medical information associated with the first group and second group of recipient patients,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 14 (similar to claim 7) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 7-22 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 7 with its dependent claims 8-13, 21 and analogous independent claim 14 with its dependent claims 15-20, 22, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “retrieving, using the anonymized patient identifiers, patient population information from the set of data reports, wherein the patient population information comprises electronic medical information associated with the first group and second group of recipient patients,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 7 and analogous independent claim 14 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 14 and analogous dependent claim 7, there is no additional elements.
Therefore, claims 7-22 are ineligible under 35 USC §101.
Response to Arguments
Applicant argues that claims 7 and 14 are computationally efficient. see pg. 9 of Remarks – Examiner disagrees.
Not only is “computing, based on the first data set, a first set of quantitative metrics indicative of an improvement of the medical condition by the first group after the first wireless device application was administered to the first group, wherein the improvement is indicated by an incidence of emergency room (ER) visits associated with the medical condition by the recipient patients in the first group”, “computing, based on the second data set, a second set of quantitative metrics indicative of an improvement of the medical condition by the second group after the second wireless device application was administrated to the second group, wherein the improvement is indicated by an incidence of ER visits associated with the medical condition by the recipient patients in the second group and comparing the first set of quantitative metrics and the second set of quantitative metrics”, building upon the abstract idea, but neither the processing speed nor the memory utilization of the computer have improved efficiency, as the computer is being used merely a tool and any improvement is to the abstract idea itself. 
Applicant’s amendments and arguments (see page 10), with respect to the rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The 112 rejection of 8, 15, 21 and 22 has been withdrawn. 
Regarding the prior art rejection, Applicant’s amendments and arguments have been fully considered and are persuasive. Therefore, the 103 rejection has been removed.  Claims 7 and 14 closely relates to Sillay (U.S. 9,414,776 B2) and Bage (U.S. 2013/0151274 A1). Sillay and Bage teach medical mobile app for identifying and managing patient population information when the patient population are impacted by the administration of medication. However, the Sillay and Bage references do not teach computing comparative quantitative metrics among groups of patients using the medical mobile app when the groups of patients have improved medical conditions and improved emergency room visits in reduction as subscribers to the use of the medical mobile app, that are present in the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/02/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686